61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Soloman HAM, a/k/a Charles R. Brewer, a/k/a SolomonHamm, Petitioner.
No. 95-8035.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

PETITION DENIED.
Soloman Ham, petitioner pro se.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus requesting this court to order the district court to send him copies of a document for which he tendered payment.  Correspondence in this court's file shows that the district court sent the requested copies on March 10, 1995, and again on April 19, 1995.  Therefore, we find that Petitioner has not met his burden of showing that his right to extraordinary relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  While we grant leave to proceed in forma pauperis, we deny the motion for production of documents and deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.